Case: 19-2345   Document: 44    Page: 1   Filed: 03/11/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                FERNANDO SANTOS,
                    Petitioner

                           v.

       NATIONAL AERONAUTICS AND SPACE
               ADMINISTRATION,
                    Respondent
              ______________________

                       2019-2345
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0432-19-0074-I-1.
                 ______________________

                Decided: March 11, 2021
                ______________________

    FERNANDO SANTOS, Orlando, FL, pro se.

     ROBERT R. KIEPURA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice,
 Washington, DC, for respondent. Also represented by
 DEBORAH ANN BYNUM, JEFFREY B. CLARK, ROBERT EDWARD
 KIRSCHMAN, JR.; TREVOR OKTAY TEZEL, Office of the Chief
 Counsel, NASA Kennedy Space Center, Kennedy Space
 Center, FL.
Case: 19-2345      Document: 44    Page: 2    Filed: 03/11/2021




 2                                            SANTOS v. NASA



    DEBRA LYNN ROTH, Shaw, Bransford & Roth P.C.,
 Washington, DC, as amicus curiae counsel. CONOR DIRKS,
 JAMES GARAY HEELAN also appearing.
                ______________________

     Before O’MALLEY, BRYSON, and HUGHES, Circuit Judges.
     Opinion for the court filed by Circuit Judge O’MALLEY.
       Concurring opinion filed by Circuit Judge Hughes.
 O’MALLEY, Circuit Judge.
     In 2018, Fernando Santos—a mechanical engineer for
 National Aeronautics and Space Administration (“NASA”)
 and a commander in the United States Navy Reserve—was
 transferred to a new division of NASA and placed under
 the supervision of Angela Balles, chief of the Ground Sys-
 tems Branch of the Commercial Division. Despite working
 at NASA for over 18 years and receiving multiple accolades
 for his service, Santos began receiving letters of instruction
 and reprimand under his new supervisor alleging deficient
 performance. Although Balles maintained that she had no
 problems with Santos’s mandatory military obligations,
 the timing of many letters coincided with Santos’s requests
 for or absences due to military leave. The letters, moreo-
 ver, made much of Santos’s ability to “report to work in a
 timely manner and maintain regular attendance at work.”
 After months of difficulties, Balles formally placed Santos
 on a performance improvement plan (“PIP”). On August
 27, 2018, Balles issued Santos a notice of proposed re-
 moval. Santos was removed from his position on Septem-
 ber 26, 2018.
      On October 26, 2018, Santos appealed his removal to
 the Merit Systems Protection Board (“Board”). Santos v.
 Nat’l    Aeronautics      &     Space      Admin,       No.
 AT-0432-19-0074-I-1, 2019 WL 2176543 (M.S.P.B. May 21,
 2019). The administrative judge (“AJ”) issued an initial de-
 cision upholding NASA’s removal and rejecting Santos’s
Case: 19-2345     Document: 44    Page: 3    Filed: 03/11/2021




 SANTOS v. NASA                                            3



 claim under the Uniformed Services Employment and
 Reemployment Rights Act (“USERRA”). Id. The AJ’s ini-
 tial decision became the Board’s final decision because San-
 tos did not petition the Board for review. Santos appeals.
 Because the Board applied the wrong legal framework
 when assessing Santos’s removal and did not adequately
 analyze his USERRA claim, we vacate and remand.
                      I. BACKGROUND
      Santos’s affiliation with NASA started in 1997. Alt-
 hough he began his career as a prime contractor supporting
 the space shuttle division, NASA hired Santos three years
 later. Santos, 2019 WL 2176543, at *2. Santos then served
 as the lead engineer on various projects, including the OV-
 105 Endeavor, OV-104 Atlantis, and OV-103 Discovery.
 For seventeen years, NASA recognized Santos’s efforts.
 Santos, for example, was an Engineering Employee of the
 Month, received the NASA Honor Award and the Space
 Shuttle Program Manager Commendation, and accepted
 the Silver Snoopy Award—an award given to less than 1%
 of the entire NASA and contractor workforce. From 2011
 through 2017, Santos received ratings of Fully Successful
 (3), Accomplished (4), and Distinguished (5) on his perfor-
 mance evaluations.
    In early 2017, Santos joined the newly created Ground
 Systems Branch in the Commercial Systems Division of the
 Engineering Directorate. As a mechanical engineer in the
 Ground Systems Branch, Santos’s supervisor was Balles.
      In addition to his work with NASA, Santos was a com-
 mander in the United States Navy Reserve with over
 twenty years of service as an engineering duty officer. As
 a senior officer in the Navy, Santos commanded two units,
 SurgeMain San Antonio and SurgeMain Little Rock,
 wherein he managed a team charged with supporting war-
 ship modifications and maintenance. He also served as the
 officer-in-charge for Space and Naval Warfare and regu-
 larly led cybersecurity trainings.       To fulfill these
Case: 19-2345    Document: 44      Page: 4    Filed: 03/11/2021




 4                                           SANTOS v. NASA



 obligations, Santos regularly took military leave from
 NASA, sometimes for as long as eight weeks.
      Before the Board, Santos testified that, although he
 “had never had problems with his use of military leave pre-
 viously, he noticed as the year progressed that Balles was
 routinely taking a longer amount of time to approve his use
 of military leave.” He also testified that he was often held
 accountable for meetings missed due to his military obliga-
 tions, even though those meetings were scheduled after he
 had submitted notice of military leave. In November 2017,
 for example, Santos notified Balles that he would be out on
 military leave from November 5, 2017 through November
 19, 2017. Upon his return, Santos alleged that Balles in-
 structed him to develop a report that required knowledge
 of what was discussed during a meeting that took place
 while he was on leave. Although Santos eventually ob-
 tained a copy of the meeting minutes and submitted the
 report, Balles informed Santos that the report was unsat-
 isfactory and asked another employee to redo Santos’s
 work. Additionally, on February 13, 2018—one day after
 Balles had officially approved another request for Santos’s
 military leave—Balles issued a Letter of Instruction
 providing “explicit instructions concerning [Santos’s] use of
 leave, [] work schedule, and the recording of [] hours at
 work.”
     According to Santos, this cycle repeated itself for the
 next few months: Balles would assign Santos a task that
 coincided with his military duty; Santos would be unable
 to complete the task due to his concurrent military obliga-
 tions; and Balles would reprimand Santos for failing to
 complete the task to a satisfactory level. Santos also al-
 leged that, when he expressed concerns about projects that
 would be due during his upcoming military leave, Balles
 responded that it was “his responsibility to figure out how
 to have everything covered.” And, Santos noted that Balles
 issued him a Letter of Reprimand for a training that had
Case: 19-2345     Document: 44     Page: 5    Filed: 03/11/2021




 SANTOS v. NASA                                              5



 lapsed while he was out on military duty, but which he
 completed two days after returning from leave.
     On May 31, 2018, Balles placed Santos on a PIP for 45
 days and assigned him eleven deliverable assignments.
 Throughout this period, Balles met with Santos to discuss
 his progress and give him feedback on his work product.
 Because Santos’s military leave overlapped with the last
 two days of this probationary period, Balles allowed Santos
 to make certain edits on the written assignments and to
 schedule presentations after the PIP period expired. Balles
 ultimately determined that Santos’s deliverables were un-
 satisfactory and proposed his removal based on a charge of
 unacceptable performance. Accordingly, Santos was re-
 moved from his position on September 26, 2018.
      Santos appealed his removal, arguing (inter alia) that
 it was retaliatory and violated USERRA. The Board af-
 firmed. See Santos, 2019 WL 2176543. Pursuant to 5
 U.S.C. § 43, the Board considered whether NASA proved
 by substantial evidence that: (1) Santos’s performance
 failed to meet the PIP-established performance standards
 in one or more critical elements of his position; (2) NASA
 established performance standards and critical elements
 and communicated them to Santos at the beginning of the
 PIP; (3) NASA warned Santos of the inadequacies of his
 performance during the PIP and gave him adequate oppor-
 tunity to improve; and (4) after an adequate improvement
 period, Santos’s performance remained unacceptable in at
 least one critical element. Id. at *3. After considering the
 evidence related to Santos’s performance during the PIP,
 the Board concluded that NASA had “established by sub-
 stantial evidence each of the elements necessary to have its
 decision to remove [Santos] using chapter 43 procedures
 sustained by the Board.” Id. at *11. Notably, the Board
 did not address Santos’s argument that he should not have
 been put on a PIP in the first place; the Board justified this
 decision by citing Wright v. Department of Labor, No.
 CH-0432-98-0134-I-1, 1999 WL 316948, at ¶ 12 (M.S.P.B.
Case: 19-2345     Document: 44      Page: 6     Filed: 03/11/2021




 6                                             SANTOS v. NASA



 May 12, 1999), in which the Board held that “an agency is
 not required to prove that an appellant was performing un-
 acceptably prior to the PIP.” Santos, 2019 WL 2176543,
 at *5.
     The Board also rejected Santos’s USERRA claim, hold-
 ing that Santos failed to show that his uniformed service
 was a substantial or motivating factor in his removal. Id.
 at *11–12. In reaching this conclusion, the Board con-
 cluded that there was no evidence supporting Santos’s
 claim because Balles “thanked him for his service,” was
 “very patriotic,” and did not express to others that Santos
 took too much military leave. Id. at *12.
     Santos appealed the Board’s decision. We have juris-
 diction pursuant to 28 U.S.C. § 1295(a)(9).
                        II. DISCUSSION
     This court holds unlawful and sets aside any agency
 action, findings, or conclusions found to be “(1) arbitrary,
 capricious, an abuse of discretion, or otherwise not in ac-
 cordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”           5 U.S.C.
 § 7703(c). The Board abuses its discretion when “its deci-
 sion (1) is clearly unreasonable, arbitrary, or fanciful; (2) is
 based on an erroneous conclusion of law; (3) rests on clearly
 erroneous fact findings; or (4) follows from a record that
 contains no evidence on which the [Board] could rationally
 base its decision.” Mayers v. Merit Sys. Prot. Bd., 693 F.
 App’x 902, 903 (Fed. Cir. 2017) (citing Sterling Fed. Sys.,
 Inc. v. Goldin, 16 F.3d 1177, 1182 (Fed. Cir. 1994)). We
 review the Board’s underlying factual determinations for
 substantial evidence.      McMillan v. Dep’t of Justice,
 812 F.3d 1364, 1371 (Fed. Cir. 2016).
     Santos argues that the Board’s determination was un-
 lawful because (1) the AJ failed to consider the events pre-
 ceding his PIP when assessing the propriety of his removal;
Case: 19-2345     Document: 44    Page: 7    Filed: 03/11/2021




 SANTOS v. NASA                                            7



 (2) failed to engage in the correct legal inquiry when as-
 sessing his USERRA claim; and (3) predicated its conclu-
 sion that his military service was not a primary motivating
 factor in his removal on inadequate facts. We agree with
 Santos on each point.
                             A.
     The statute governing post-PIP removals, 5 U.S.C.
 § 4302, provides that employees “who continue to have un-
 acceptable performance” may only be removed “after an op-
 portunity to demonstrate acceptable performance.”
 5 U.S.C. § 4302(c)(6). The Board has held that this provi-
 sion does not require an agency to prove that an employee
 was performing unacceptably prior to the PIP in order to
 justify a post-PIP removal. See Wilson v. Dep’t of Navy,
 24 M.S.P.R. 583, 586 (1984) (finding “no statutory or regu-
 latory basis” to require an agency to establish appellant’s
 unsatisfactory performance prior to the PIP 1). The Board
 has consistently applied this interpretation to PIP remov-
 als. See, e.g., Brown v. Veterans Admin., 44 M.S.P.R. 635,
 640 (1990) (“[I]f the employee’s performance is unaccepta-
 ble during the PIP, the agency may generally base an ac-
 tion on this deficiency and need not also show that the
 employee’s performance was unacceptable prior to the PIP,
 as the Board held in Wilson . . . .”).
      We have not directly addressed the question of
 whether, when an agency predicates removal on an em-
 ployee’s failure to satisfy obligations imposed by a PIP and
 that removal is challenged, the agency must justify impo-
 sition of a PIP in the first instance under 5 U.S.C. § 4302,



    1    The     Wilson    Board     interpreted    5 U.S.C.
 § 4302(b)(6), a prior version of 5 U.S.C. § 4302(c)(6). Be-
 cause the amended version predates the adverse employ-
 ment action at issue here, this opinion refers to the more
 recent codification.
Case: 19-2345    Document: 44     Page: 8    Filed: 03/11/2021




 8                                           SANTOS v. NASA



 though we have discussed the general relevance of pre-PIP
 performance to a PIP removal. See Harris v. Sec. & Exch.
 Comm’n, 972 F.3d 1307, 1316–17 (Fed. Cir. 2020). Today
 we confirm that the statute’s plain language demonstrates
 that an agency must justify institution of a PIP when an
 employee challenges a PIP-based removal.
     Section 4302 requires agencies to develop a perfor-
 mance appraisal system that, inter alia, “provide[s] for pe-
 riodic appraisals of job performance of employees.”
 5 U.S.C. § 4302(a)(1). Section 4302(c) contains six subsec-
 tions that detail what must comprise an agency’s perfor-
 mance appraisal system. Subsections (c)(5) and (c)(6)
 advise how an agency’s performance appraisal system
 should handle “unacceptable performance.” An agency’s
 performance appraisal system should provide for “assisting
 employees in improving unacceptable performance,”
 5 U.S.C. § 4302(c)(5), as well as “reassigning, reducing in
 grade, or removing employees who continue to have unac-
 ceptable performance but only after an opportunity to
 demonstrate     acceptable     performance,”    5    U.S.C.
 § 4302(c)(6) (emphasis added). Agencies usually provide
 employees “an opportunity to demonstrate acceptable per-
 formance” by placing them on a PIP. See Harris, 972 F.3d
 at 1311.
     Thus, Section 4302(c)(6) makes clear that an agency is
 only allowed to “reassign[], reduc[e] in grade, or remov[e]
 employees who continue to have unacceptable perfor-
 mance” during a PIP. 5 U.S.C. § 4302(c)(6) (emphasis
 added). To “continue to have unacceptable performance”
 during the PIP, as the statutory text requires, an employee
 must have displayed unacceptable performance prior to the
 PIP. Under the plain meaning of the statute, then, an
 agency must defend a challenged removal by establishing
 that the employee had unacceptable performance before
 the PIP and “continue[d] to” do so during the PIP.
Case: 19-2345     Document: 44     Page: 9    Filed: 03/11/2021




 SANTOS v. NASA                                              9



      The Office of Personnel Management (“OPM”), the
 agency tasked with implementing the performance ap-
 praisal system of Chapter 43, reads Section 4302 the same
 way. OPM published a regulation entitled “Addressing
 Unacceptable Performance,” which pertains to subsections
 (c)(5) and (c)(6) of Section 4302. See 5 C.F.R. § 432.104.
 OPM published a notice of final rulemaking on October 16,
 2020, amending this regulation to provide:
     At any time during the performance appraisal cycle
     that an employee’s performance is determined to be
     unacceptable in one or more critical elements, the
     agency shall notify the employee of the critical ele-
     ment(s) for which performance is unacceptable and
     inform the employee of the performance require-
     ment(s) or standard(s) that must be attained in or-
     der to demonstrate acceptable performance in his
     or her position.
 Id. Notably, OPM stated in its notice of final rulemaking
 that “[t]he amended rule does not relieve agencies of the
 responsibility to demonstrate that an employee was per-
 forming unacceptably – which per statute covers the period
 both prior to and during a formal opportunity period – be-
 fore initiating an adverse action under chapter 43.” Proba-
 tion on Initial Appointment to a Competitive Position,
 Performance-Based Reduction in Grade and Removal Ac-
 tions and Adverse Actions, 85 Fed. Reg. 65940, 65957
 (Oct. 16, 2020) (emphasis added). OPM’s statement ac-
 cords with our understanding that Section 4302(c)(6) re-
 quires agencies to justify a challenged post-PIP-based
 removal by establishing the propriety of the PIP in the first
 instance.
     Our holdings in Harris and Lovshin v. Department of
 Navy, 767 F.2d 826 (Fed. Cir. 1985) are not inconsistent
 with this reading of Section 4302. Lovshin delineated four
 requirements agencies must satisfy before removing an un-
 derperforming employee under Section 4303. Agencies
Case: 19-2345    Document: 44     Page: 10    Filed: 03/11/2021




 10                                          SANTOS v. NASA



 must: (a) establish an approved performance appraisal sys-
 tem; (b) communicate the performance standards and crit-
 ical elements of an employee’s position to the employee;
 (c) warn the employee of inadequacies in “critical ele-
 ments”; and (d) offer an underperforming employee coun-
 seling and an opportunity for improvement. Lovshin, 767
 F.2d at 834. There, we emphasized that these require-
 ments are consistent with fundamental fairness to employ-
 ees. Harris clarified the third Lovshin element, holding
 that “the PIP notice itself often serves as the warning” of a
 performance problem. Harris, 972 F.3d at 1316.
     But, Harris also confirmed that pre-PIP performance
 by the terminated employee and the agency’s pre-PIP
 treatment of the employee may be relevant to the removal
 inquiry. See Harris, 972 F.3d at 1316–1317. While we did
 not find the pre-PIP evidence in Harris sufficient to over-
 ride the agency’s removal decision, we expressly discussed
 the AJ’s consideration of it, concluding that the AJ had ad-
 equately done so in that case. Id. at 1320–21.
     Confirming an agency’s obligation to justify initiation
 of a PIP where the PIP leads to removal is particularly ap-
 propriate, moreover, in situations resembling Santos’s,
 where an employee alleges that both the PIP and the re-
 moval based on the PIP were in retaliation for protected
 conduct. Otherwise, an agency could establish a PIP in di-
 rect retaliation for protected conduct and set up unreason-
 able expectations in the PIP in the hopes of predicating
 removal on them without ever being held accountable for
 the original retaliatory conduct. Indeed, these are the cir-
 cumstances in which the issue of pre-PIP performance
 would be most relevant.
     NASA agrees that, pursuant to § 4302(c)(6), “the em-
 ployee in question must have had unacceptable perfor-
 mance prior to being placed on a PIP.” It, thus, appears to
 agree with Santos that the Board’s longstanding practice
 of ignoring pre-PIP circumstances is erroneous. NASA
Case: 19-2345     Document: 44    Page: 11    Filed: 03/11/2021




 SANTOS v. NASA                                            11



 maintains, however, that Section 4303 governs the PIP
 process and is silent on whether agencies bear the burden
 of establishing the unacceptability of pre-PIP performance
 where a post-PIP removal is challenged. Section 4303’s si-
 lence, according to NASA, signals that the burden rests on
 the “employee to demonstrate that the agency’s action was
 improper.” NASA also asserts that, since “an agency is not
 required [under Harris] to even notify an employee of un-
 acceptable performance prior to the issuance of the PIP,”
 “there [must be] no requirement that an agency affirma-
 tively establish unacceptable performance prior to the is-
 suance of the PIP.”
      NASA’s arguments miss the mark. In our July 1, 2020
 Order, we directed the parties to brief “whether, pursuant
 to 5 U.S.C. § 4302(c)(6), an agency must establish that an
 employee had ‘unacceptable performance’ prior to the im-
 plementation of a [PIP].” Order Requesting Supplemental
 Briefing, No. 19-2345 (July 1, 2020), ECF 31, at 2 (empha-
 sis in original). Instead of discussing Section 4302, NASA
 analyzes Section 4303, erroneously reasoning that
 “[w]hether an agency’s action in issuing a PIP was proper
 is governed by Section 4303.” But we have made clear that
 Section 4302 governs the statutory PIP process. See, e.g.,
 Harris, 972 F.3d at 1311; see also Moltzen v. Dep’t of Labor,
 504 F. App’x 912, 914 (Fed. Cir. 2013). NASA’s argument
 concerning Section 4303’s silence on an agency’s burden to
 prove that an employee’s pre-PIP performance was unac-
 ceptable ignores the most relevant statutory language—
 that in Section 4302(c)(6).
     NASA’s reliance on Harris is also misplaced. To be
 sure, an employee may not seek review of the decision to
 implement a PIP at the time it is instituted, either at the
 Board or otherwise. And, as Harris makes clear, the insti-
 tution of the PIP can itself satisfy the notice component of
 Section 4303, but, when an agency chooses to remove an
 employee at the end of the PIP period, pre-PIP conduct may
 be relevant to the removal decision, as Harris also
Case: 19-2345    Document: 44      Page: 12   Filed: 03/11/2021




 12                                           SANTOS v. NASA



 confirms. Allowing a PIP to serve as the pre-removal notice
 required by Section 4303 is not the same as allowing the
 mere fact of a PIP to create a presumption that the pre-PIP
 conduct was actually unacceptable. Thus, we hold that,
 once an agency chooses to impose a post-PIP termination,
 it must prove by substantial evidence that the employee’s
 unacceptable performance “continued”—i.e., it was unac-
 ceptable before the PIP and remained so during the PIP.
      Importantly, we are not prescribing any particular ev-
 identiary showing with respect to the employee’s pre-PIP
 performance. Performance failures can be documented or
 established in any number of ways. The burden would then
 shift to the employee to prove that the motive for imposing
 the PIP and, ultimately termination, was discriminatory
 under well-established guidelines for making such a show-
 ing.
      Because the Board’s decision to not consider Santos’s
 allegation that he should never have been placed on a PIP
 was based on a misinterpretation of Section 4302(c)(6), we
 find that the Board abused its discretion. We therefore va-
 cate and remand this issue for the Board to decide whether
 NASA established that Santos performed unacceptably
 prior to being placed on the PIP, thus satisfying the “con-
 tinue[d] to have unacceptable performance” language un-
 der 5 U.S.C. § 4302(c)(6).
                              B.
     Santos also argues that, even if some aspects of his per-
 formance were unacceptable, his military service was a pri-
 mary motivating factor in his removal.            USERRA
 “prohibit[s] discrimination against persons because of their
 service in the uniformed services.” 38 U.S.C. § 4301(a)(3).
 The act prohibits an agency from denying any person who
 has a military obligation “any benefit of employment by an
 employer on the basis of . . . performance of service.”
 38 U.S.C. § 4311(a). As we articulated in Sheehan v. De-
 partment of Navy, 240 F.3d 1009 (Fed. Cir. 2001), “an
Case: 19-2345     Document: 44     Page: 13     Filed: 03/11/2021




 SANTOS v. NASA                                              13



 employee making a USERRA claim of discrimination
 . . . bear[s] the initial burden of showing by a preponder-
 ance of the evidence that the employee’s military service
 was ‘a substantial or motivating factor’ in the adverse em-
 ployment action.” Id. at 1013. It need not be the only mo-
 tivating factor, but it must be a substantial one. Sheehan
 establishes four non-exclusive factors that can help the
 Board determine whether a discriminatory motivation may
 reasonably be inferred in a USERRA challenge:
     [1] proximity in time between the employee’s mili-
     tary activity and the adverse employment action,
     [2] inconsistencies between the proffered reason
     and other actions of the employer, [3] an employer’s
     expressed hostility towards members protected by
     the statute together with knowledge of the em-
     ployee’s military activity, and [4] disparate treat-
     ment of certain employees compared to other
     employees with similar work records or offenses.
 Id. at 1014. Once the employee has made the requisite
 showing, “the employer then has the opportunity to come
 forward with evidence to show, by a preponderance of the
 evidence, that the employer would have taken the adverse
 action anyway, for a valid reason.” Id. at 1013. “[A]n em-
 ployer [cannot] treat employees on military duty like those
 on nonmilitary leave of absence.” Erickson v. U.S. Postal
 Serv., 571 F.3d 1364, 1369 (Fed. Cir. 2009) (internal quota-
 tion marks omitted).
     Because we vacate and remand the Board’s conclusions
 regarding Santos’s performance, we must vacate and re-
 mand the Board’s assessment of Santos’s USERRA claim
 as well. The two inquiries are related since the validity of
 the reason proffered for a discharge is a factor in the
 Sheehan analysis. The events leading to Santos’s PIP may
 be directly relevant to Santos’s ability to satisfy his initial
 burden under USERRA. We therefore vacate and remand
 this issue to the Board for additional fact findings
Case: 19-2345     Document: 44    Page: 14    Filed: 03/11/2021




 14                                          SANTOS v. NASA



 concerning Santos’s pre-PIP performance and Ms. Balles’s
 motivations for instituting the PIP.
     We make clear, moreover, that, on remand, the Board
 must actually apply the Sheehan factors, which it has not
 yet done. Santos argued to the Board that “his removal
 was discriminatory because . . . management held the time
 he was absent for military service against him.” Santos,
 2019 WL 2176543, at *12. And he detailed the extent to
 which reprimands or complaints about his performance
 dovetailed with his requests to fulfill his military obliga-
 tions. The Board simply concluded that Santos failed to
 show his military service was a substantial or motivating
 factor in his removal because Balles “thanked [Santos] for
 his service” and was “very patriotic.” Id. Those minimal
 factual findings do not suffice under Sheehan. On remand,
 the Board must apply the Sheehan factors to all the facts
 concerning Santos’s performance and Balles’s supervision
 of Santos, both pre- and post-PIP. 2
                       III. CONCLUSION
     For the reasons discussed above, we conclude that the
 Board’s decisions were not in accordance with the law. We
 therefore vacate and remand for further proceedings con-
 sistent with this decision.
                VACATED AND REMANDED
                             COSTS
      Costs to petitioner.




      2   The Board must consider, inter alia, Santos’s alle-
 gations that the timing of his letters of reprimand, the PIP
 itself, and the nature of the PIP requirements are relevant
 to his USERRA claim.
Case: 19-2345   Document: 44      Page: 15   Filed: 03/11/2021




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                 FERNANDO SANTOS,
                     Petitioner

                             v.

       NATIONAL AERONAUTICS AND SPACE
               ADMINISTRATION,
                    Respondent
              ______________________

                        2019-2345
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0432-19-0074-I-1.
                 ______________________

 HUGHES, Circuit Judge, concurring in the judgment.
     The Board failed to properly consider Mr. Santos’s
 claims pursuant to USERRA, including his claim that the
 agency’s decision to place him on a PIP in the first place
 was due to unlawful retaliation or discrimination prohib-
 ited by USERRA. I agree that the case should be re-
 manded. Accordingly, I concur in the judgment.